Exhibit 10.2

Certificate of Land Use Rights

Assigned by the Shenzhen Land Bureau to Peak China Property Limited

Premises number G08401-0002 with area of 16,266.3 square meters

Industrial building & warehouse located in Longgang District

Address at Henggang 188 Industrial Estate

Tenure of 50 years from Dec 30, 1992 to Dec 30, 2042

 

Registration

  

Assigned Name

  

Area
(sqm)

  

Permitted Use

  

Completion
Date

  

Registered
Value (RMB)

Number

  

Date

               6000147003    1-Dec-04    #23 Canteen    1,581.9    Canteen &
Apartment    1-Jan-91    1,172,188 6000147005    1-Dec-04    #13 Industrial
Building    887.0    Industrial Building    1-Jan-91    611,143 6000147006   
1-Dec-04    #20 Industrial Building    3,949.5    Industrial Building   
1-Jan-87    2,721,206 6000147027    1-Dec-04    #14 Industrial Building    848.9
   Industrial Building    1-Jan-91    584,892 6000147028    1-Dec-04    #3
Warehouse    165.3    Warehouse    1-Jan-91    113,892 6000147029    1-Dec-04   
#5 Warehouse    738.9    Warehouse    1-Jan-91    509,102 6000147030    1-Dec-04
   #21 Industrial Building    7,271.7    Industrial Building    1-Jan-87   
5,010,201 6000147031    1-Dec-04    #22 Industrial Building    6,388.6   
Industrial Building    1-Jan-87    4,401,745